Title: To George Washington from Major General Alexander McDougall, 25 January 1779
From: McDougall, Alexander
To: Washington, George


Sir,
Head Quarters Pecks-Kill [N.Y.] Janry 25th 1779

I had the Honor to address you by Captain Bedlow. I have not been favored with any of your’s, since that from Paramus of the 16th Ultimo. Your being absent from the Army, occasioned the Caution on the Address of my late Letters, “not to be opened [but] by the Commander in chief.”
I take the Liberty to inclose correct Copies, of my Orders for Permits of Provision below, and the Regulation of military Prizes of Effects taken; which I hope will meet your Approbation. They are all things considered, the best I could devise—That no Officer or Inhabitant might plead Ignorance, to justify Irregularities or lax Conduct, I put the public to the Expence of the Press.
Four men of Reputation from Long-Island, lately banishd from thence, by the Enemy for treasonable Correspondence with us, confirm the Strength of the Enemy, and reduce the Number of British Regiments, to a Certainty, of there being at least fourteen—They are confident, that fourteen Companies of light Infantry are now quartered at South Hampton on Long Island. This Town, is at the E.S.E. part of the Island. In other Respects, they perfectly agree with the sensible Deserters, as to the Corps on that Island—They also confirm Delancy’s Brigade being there.
Poor’s and Wood’s Regiments of Militia, have not yet been dismissed. The former has been employed, on the Works at Kings Ferry; and as the Regular Troops were taken up with their Hutts, those at West-Point on hard Fatigue, it was judged expedient, to detain both, till I should be fully advised of the Strength and Cantonment of the Enemy—These being now obtained, I propose to discharge them the first of Febuary, if nothing extraordinary casts up—Considering the Scarcity of Flour in this State, the extreme Difficulty of Transportation, and the impossibility of procuring Forage, to deposit on the Road: I beg to suggest it for your Consideration, whether it will not advance the Service to order Poor’s Brigade to these Posts?—They can quarter in Nixon’s Cantonment, which are excellent Hutts; as the latter is to advance to Croton in a few Days, into Houses, to begin the Bridge and other purposes necessary for common Interest.
When I have collated the Examination of Deserters, a Copy will be transmitted, stating the Position, Strength and Cantonment of the Enemy’s Corps, on York and Long Island. I wish to know what that is of the Enemy, on Staten Island and Powles Hook. I am with great Respect Your Excellency’s most Obedient and most humble Servant
Alexr McDougall
